Name: Commission Regulation (EC) NoÃ 1913/2006 of 20 December 2006 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture and amending certain regulations
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  trade policy;  monetary economics
 Date Published: nan

 21.12.2006 EN Official Journal of the European Union L 365/52 COMMISSION REGULATION (EC) No 1913/2006 of 20 December 2006 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture and amending certain regulations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (1), and in particular Article 9 thereof, Whereas: (1) Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture (2) has been substantively amended since its adoption. Moreover, the provisions on compensation relating to appreciable revaluations and to reductions in the exchange rates applied to direct aid are now obsolete under Article 11 of Regulation (EC) No 2799/98. In the interests of clarity and simplification, Regulation (EC) No 2808/98 should therefore be repealed and replaced by a new Regulation. (2) The operative events for the exchange rates applicable to the different situations which arise within the framework of agricultural legislation must be laid down, without prejudice to any specific definitions or exemptions provided for in the rules for the sectors concerned on the basis of the criteria mentioned in Article 3 of Regulation (EC) No 2799/98. (3) For all the prices or amounts to be determined within the framework of trade with third countries, acceptance of the customs declaration is the operative event most suited to achieving the commercial objective concerned. The same applies to export refunds and to the determination of the entry price of fruit and vegetables into the Community, on the basis of which products are classed in the Common Customs Tariff. This operative event should therefore be adopted. (4) The entry price of fruit and vegetables into the Community is determined on the basis of the standard import value of fruit and vegetables referred to in Article 4(1) of Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (3). Representative prices on the import markets are used to calculate that standard amount. The operative event for the exchange rate for those prices should be determined on the date on which they apply. (5) For production refunds, the operative event for the exchange rate is as a general rule linked to the completion of certain specific formalities. In order to harmonise the rules, it should be laid down that the operative event is the date on which products are declared to have reached the required destination, where such a destination is required, and in all other cases the acceptance of the application for payment of the refund by the paying agency. (6) In the case of the aid for processing citrus fruits and fruit and vegetables referred to in Article 3 of Council Regulation (EC) No 2202/96 of 28 October 1996 introducing a Community aid scheme for producers of certain citrus fruits (4) and in Articles 2 and 6a(1) of Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (5) respectively, for the minimum price referred to in Article 6a(2) of Regulation (EC) No 2201/96, and for the aid for dried fodder referred to in Article 4 of Council Regulation (EC) No 1786/2003 of 29 September 2003 on the common organisation of the market in dried fodder (6), the commercial objective is attained when the products are taken over by the processor. The operative event for the exchange rate should therefore be determined on this basis. (7) For aid granted by quantity of product marketed or to be used in a specific way, the obligation to be complied with for the purposes of granting the aid is an event that guarantees the appropriate use of the products in question. The taking over of the products by the operator concerned is a prerequisite allowing the competent authorities to carry out the required checks or inspections on the operators accounts and guaranteeing uniform treatment of the files. The operative event for the exchange rate should therefore be established in relation to the taking over of the products. (8) For other aid granted in the agricultural sector, situations may differ widely. However, such aid is always granted on the basis of an application and within deadlines laid down by the legislation. The operative event for the exchange rate in this case should therefore be established as the deadline for the submission of applications. (9) In the case of the support schemes listed in Annex I to and Article 12 of Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (7), the operative event for the exchange rate is defined by Article 45 of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (8). Reference should be made to this provision. (10) In the case of the prices, premiums and aid in the wine sector provided for in Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (9), the operative event for the exchange rate must be linked, depending on the case, to the starting date of the wine year, the application of specific contracts or the completion of certain operations such as the enrichment or processing of wine products. The operative event to be taken into account should therefore be specified for each situation. (11) The situations to be taken into account for the purposes of determining the operative event are very different for the aid in the milk and milk products sector referred to in Article 1(b)(i), (ii) and (iii) of Commission Regulation (EC) No 1898/2005 of 9 November 2005 laying down detailed rules for implementing Council Regulation (EC) No 1255/1999 as regards measures for the disposal of cream, butter and concentrated butter on the Community market (10), in Article 7 of Commission Regulation (EC) No 2799/1999 of 17 December 1999 laying down detailed rules for applying Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powder (11), in Article 1 of Commission Regulation (EC) No 2707/2000 of 11 December 2000 laying down rules for applying Council Regulation (EC) No 1255/1999 as regards Community aid for supplying milk and certain milk products to pupils in educational establishments (12), in Article 2(1) of Commission Regulation (EEC) No 2921/90 of 10 October 1990 on aid for the production of casein and caseinates from skimmed milk (13) and for the levy referred to in Article 1 of Commission Regulation (EC) No 595/2004 of 30 March 2004 laying down detailed rules for applying Council Regulation (EC) No 1788/2003 establishing a levy in the milk and milk products sector (14). The operative event should therefore be laid down in accordance with the specific nature of each of these situations. (12) In the case of the transport costs referred to in Article 19(2) of Commission Regulation (EC) No 2771/1999 of 16 December 1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and cream (15) and in Article 11(2) of Commission Regulation (EC) No 214/2001 of 12 January 2001 laying down detailed rules for the application of Council Regulation (EC) No 1786/2003 as regards intervention on the market in skimmed-milk powder (16), the operative event for the exchange rate must be based on the date of submission of tenders under public contracts. This operative event should therefore be established as the date on which an admissible tender has been received by the competent authority for the corresponding transport contract. (13) The reference price for sugar and the minimum price for quota beet referred to in Article 5 of Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (17) are closely linked and should be known to operators for an entire marketing year. The same should apply for the one-off amount levied on the additional sugar quotas and on the supplementary isoglucose quotas, and to the surplus amount and the production charge referred to in Articles 8(3), 9(3), 15 and 16 respectively of Regulation (EC) No 318/2006. The operative event for the exchange rate for these prices and amounts should therefore be established as close as possible but prior to the date of harvest. (14) In the case of amounts of a structural or environmental character as referred to in Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (18), and amounts approved in accordance with Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) (19), the payments of which are assured by the rural development programmes approved under Regulation (EC) No 1698/2005, the amounts are laid down for a marketing year or a calendar year. The commercial objective is therefore attained if the operative event for the exchange rate is established for the year concerned. Based on this, the operative event should be set at 1 January of the year in which the decision to grant aid is taken. (15) The lump sums referred to in point 3 of Annex I to Commission Regulation (EC) No 1433/2003 of 11 August 2003 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards operational funds, operational programmes and financial assistance (20), intended to cover overheads specifically related to the operational funds or programmes referred to in Articles 15 and 16 of Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (21), are determined for a given year. The operative event for the exchange rate should therefore be set at 1 January of the year to which these overheads relate. (16) For other prices and amounts linked to those prices, the commercial objective is attained on entry into force of the legal act on the basis of which those prices and amounts are determined. However, the operative event for the exchange rate must also correlate with the accounting and reporting obligations of operators and the Member States. Consequently, to allow simplification of management, a single operative event should be established for all prices and amounts relating to a certain type of operation taking place within a given period, provided that they are not too removed from the commercial objective, and the first day of the month in which the legal acts concerned come into force should be used to this end. (17) In the case of advances and securities, the amounts to be paid or the guaranteed amounts are fixed in euro in accordance with the agricultural legislation and in particular Article 45 of Regulation (EC) No 1290/2005. The exchange rate applicable to these amounts must therefore be close to the date of payment of the advance or the date on which the securities are lodged. If the securities are used, the amount of those securities must also cover all the risks for which they were set up. The operative event for the exchange rate must in these circumstances be defined on the basis either of the day on which the amount of the advance is fixed or the security is lodged, or the date on which these are paid. (18) Under Article 4(2) of Commission Regulation (EC) No 884/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the financing by the European Agricultural Guarantee Fund (EAGF) of intervention measures in the form of public storage operations and the accounting of public storage operations by the paying agencies of the Member States (22), without prejudice to the specific rules and operative events provided for in the Annexes to that Regulation or in agricultural legislation, expenditure calculated on the basis of amounts fixed in euro and expenditure or revenue incurred in national currency under that Regulation are converted as the case may be into national currency or into euro on the basis of the last exchange rate established by the European Central Bank before the accounting year during which the operations are recorded in the accounts of the paying agency, and that exchange rate also applies to bookings relating to the different specific cases referred to in Article 7(1) of that Regulation. Reference should therefore be made to that provision. (19) The establishment, by Regulation (EC) No 1290/2005, of a single operative event for all direct payments provided for in Regulation (EC) No 1782/2003, has rendered obsolete or contradictory certain operative events provided for in the sectoral agricultural legislation, in particular Commission Regulation (EEC) No 1003/81 of 10 April 1981 defining the operative event in the case of the sale of cereals and rice held in store by intervention agencies (23), Commission Regulation (EEC) No 3749/86 of 9 December 1986 determining the operative event for calculating levies and refunds in the rice sector (24), Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector (25), Commission Regulation (EEC) No 1718/93 of 30 June 1993 regarding the operative event for the agricultural conversion rates used in the seeds sector (26), Commission Regulation (EEC) No 1756/93 of 30 June 1993 fixing the operative events for the agricultural conversion rate applicable to milk and milk products (27), Commission Regulation (EEC) No 1759/93 of 1 July 1993 concerning the operative events determining the agricultural conversion rates to be applied in the beef and veal sector (28), Commission Regulation (EEC) No 1785/93 of 30 June 1993 on the operative events for the agricultural conversion rates used in the fibre sector (29), Commission Regulation (EEC) No 1793/93 of 30 June 1993 regarding the operative event for the agricultural conversion rates used in the hops sector (30), Commission Regulation (EC) No 3498/93 of 20 December 1993 determining the operative events applicable specifically to the olive oil sector (31), Commission Regulation (EC) No 594/2004 of 30 March 2004 determining the operative events applicable to products in the fruit and vegetables sector and to processed fruit and vegetable products (32) and Commission Regulation (EC) No 383/2005 of 7 March 2005 determining the operative events for the exchange rates applicable to the products of the wine sector (33). (20) Regulations (EEC) Nos 1003/81, 3749/86, 1713/93, 1718/93, 1756/93, 1759/93, 1785/93, 1793/93 and (EC) Nos 3498/93, 594/2004 and 383/2005 should therefore be repealed. (21) The following regulations should therefore be amended:  Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products (34);  Commission Regulation (EEC) No 3164/89 of 23 October 1989 laying down detailed rules for the application of special measures in respect of hemp seed (35);  Commission Regulation (EEC) No 3444/90 of 27 November 1990 laying down detailed rules for granting private storage aid for pigmeat (36);  Commission Regulation (EEC) No 3446/90 of 27 November 1990 laying down detailed rules for granting private storage aid for sheepmeat and goatmeat (37);  Commission Regulation (EEC) No 1722/93 of 30 June 1993 laying down detailed rules for the application of Council Regulations (EEC) No 1766/92 and (EEC) No 1418/76 concerning production refunds in the cereals and rice sectors respectively (38);  Commission Regulation (EEC) No 1858/93 of 9 July 1993 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sector (39);  Commission Regulation (EEC) No 2825/93 of 15 October 1993 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the fixing and granting of adjusted refunds in respect of cereals exported in the form of certain spirit drinks (40);  Commission Regulation (EC) No 1905/94 of 27 July 1994 on detailed rules for the application of Council Regulation (EC) No 399/94 concerning specific measures for dried grapes (41);  Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products (42);  Commission Regulation (EC) No 562/2000 of 15 March 2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef (43);  Commission Regulation (EC) No 907/2000 of 2 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards aid for private storage in the beef and veal sector (44);  Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (45);  Commission Regulation (EC) No 245/2001 of 5 February 2001 laying down detailed rules for the application of Council Regulation (EC) No 1673/2000 on the common organisation of the markets in flax and hemp grown for fibre (46);  Commission Regulation (EC) No 2236/2003 of 23 December 2003 laying down detailed rules for the application of Council Regulation (EC) No 1868/94 establishing a quota system in relation to the production of potato starch (47);  Commission Regulation (EC) No 595/2004 of 30 March 2004 laying down detailed rules for applying Council Regulation (EC) No 1788/2003 establishing a levy in the milk and milk products sector;  Commission Regulation (EC) No 917/2004 of 29 April 2004 on detailed rules to implement Council Regulation (EC) No 797/2004 on actions in the field of beekeeping (48);  Commission Regulation (EC) No 382/2005 of 7 March 2005 laying down detailed rules for the application of Council Regulation (EC) No 1786/2003 on the common organisation of the market in dried fodder (49);  Commission Regulation (EC) No 967/2006 of 29 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 318/2006 as regards sugar production in excess of the quota (50). (22) Provision should also be made for a transitional period in the sugar sector, as regards the exchange rate applicable to the minimum price for beet, in view of the contracts signed to this end between beet growers and sugar producers for the 2006/07 marketing year which are currently being implemented. (23) The measures provided for in this Regulation are in accordance with the opinion of the relevant Management Committees, HAS ADOPTED THIS REGULATION: CHAPTER I OPERATIVE EVENTS FOR THE EXCHANGE RATE Article 1 Export refunds and trade with third countries 1. For refunds fixed in euro and for prices and amounts expressed in euro in Community agricultural legislation to be applied in trade with third countries, the operative event for the exchange rate shall be the acceptance of the customs declaration. 2. For the purpose of calculating the standard import value of fruit and vegetables referred to in Article 4(1) of Regulation (EC) No 3223/94, in order to determine the entry price referred to in Article 5 of that Regulation, the operative event for the exchange rate for the representative prices used to calculate that standard value and the amount of the reduction referred to in Article 2(3) of Regulation (EC) No 3223/94 shall be the day to which the representative prices relate. Article 2 Production refunds and specific types of aid 1. For production refunds fixed in euro by Community legislation, the operative event for the exchange rate shall be: (a) the date on which it is declared that the products have reached the destination required, as the case may be, by that legislation; (b) in cases where no such destination is required, the acceptance of the application for payment of the refund by the paying agency. 2. For processing aid, the operative event for the exchange rate shall be the date on which the products are taken over by the processor, in particular for: (a) the aid for processing citrus fruits and fruit and vegetables referred to in Article 3 of Regulation (EC) No 2202/96 and in Articles 2 and 6a(1) of Regulation (EC) No 2201/96 respectively; (b) the minimum price referred to in Article 6a(2) of Regulation (EC) No 2201/96. (c) the minimum price and the premium referred to in Articles 4a and 5 of Regulation (EC) No 1868/94. 3. For the aid for dried fodder referred to in Article 4 of Regulation (EC) No 1786/2003 and the amounts linked to that aid, the operative event for the exchange rate shall be the day on which the dried fodder leaves the processing undertaking. 4. For aid granted by quantity of marketed product or product to be used in a specific way, without prejudice to Articles 4, 5 and 6, the operative event for the exchange rate shall be the first operation which guarantees, after the products are taken over by the operator concerned, the appropriate use of the products in question and entails grant of the aid. 5. For private storage aid the operative event for the exchange rate shall be the first day of the period in respect of which the aid relating to one and the same contract is granted. 6. For aid other than that referred to in paragraphs 2, 3, 4 and 5 of this Article and in Articles 4 and 5, the operative event for the exchange rate shall be the deadline for the submission of applications. Article 3 Direct payments For the support schemes listed in Annex I to Regulation (EC) No 1782/2003 and the additional amount of aid referred to in Article 12 of that Regulation, the operative event for the exchange rate shall be the date referred to in Article 45(2) of Regulation (EC) No 1290/2005. Article 4 Prices, premiums and aid in the wine sector 1. For the premium granted in return for the permanent abandonment of vine-growing referred to in Article 8 of Regulation (EC) No 1493/1999, the operative event for the exchange rate shall be the first day of the wine year in which the application for payment is submitted. For the prices and aid referred to in Articles 27(9) and (11) and 28(3) and (5) of Regulation (EC) No 1493/1999, the operative event for the exchange rate shall be the first day of the wine year in respect of which the buying-in price is paid. For the financial allocations for the restructuring and conversion of vineyards provided for in Article 14 of Regulation (EC) No 1493/1999, the operative event of the exchange rate shall be 1 July preceding the financial year for which the financial allocations are fixed. 2. For the prices, aid and crisis distillation measures referred to in Article 29(2) and (4) and Article 30 of Regulation (EC) No 1493/1999 and for the minimum price referred to in Article 69(3) of Commission Regulation (EC) No 1623/2000 (51), the operative event for the exchange rate shall be the first day of the month in which the first delivery of wine is carried out under a contract. 3. For the aid referred to in Articles 34(1) and 35(1) of Regulation (EC) No 1493/1999, the operative event for the exchange rate shall be the first day of the month in which the first enrichment or processing of wine products is carried out. Article 5 Amounts and payments in the milk and milk products sector 1. For aid for the use of butter, concentrated butter and cream in pastry products and ice-cream as referred to in Article 1(b)(i) of Regulation (EC) No 1898/2005 and for aid for concentrated butter intended for direct consumption in the Community as referred in Article 1(b)(ii) of that Regulation, the operative event for the exchange rate shall be the day on which the final day for submission of the tender falls. 2. For aid for the purchase of butter by non-profit organisations as referred to Article 1(b)(iii) of Regulation (EC) No 1898/2005, the operative event for the exchange rate shall be the first day of the period for which the voucher provided for in Article 75(1) of that Regulation is valid. 3. For aid for skimmed milk and skimmed-milk powder for use in feedingstuffs as referred to in Article 7(1) of Regulation (EC) No 2799/1999, the operative event for the exchange rate shall be the day on which the skimmed milk or skimmed-milk powder is processed into compound feedingstuff or in which the skimmed-milk powder is denatured. 4. For aid granted for supplying certain milk products to pupils as referred to in Article 1 of Regulation (EC) No 2707/2000, the operative event for the exchange rate shall be the first day of the month of the period to which the aid application referred to in Article 11 of that Regulation relates. 5. For aid for skimmed milk used in the production of casein and caseinates referred to in Article 2(1) of Regulation (EEC) No 2921/90, the operative event for the exchange rate shall be the day of manufacture of the casein and caseinates. 6. For the payment of the levy referred to in Article 1 of Regulation (EC) No 595/2004, for a given twelve-month period within the meaning of Council Regulation (EC) No 1788/2003, the operative event for the exchange rate shall be 1 April following the period concerned. 7. For the transport costs referred to in Article 19(2) of Regulation (EC) No 2771/1999 and in Article 11(2) of Regulation (EC) No 214/2001, the operative event for the exchange rate shall be the day on which the valid offer has been received by the competent authority. Article 6 Minimum price for beet, one-off amount, surplus amount and production charge in the sugar sector For the minimum price for beet, the one-off amount levied on the additional sugar quotas and on the supplementary isoglucose quotas, and the surplus amount and the production charge referred to in Articles 5, 8(3), 9(3), 15 and 16 respectively of Regulation (EC) No 318/2006, the operative event for the exchange rate shall be 1 October of the marketing year in respect of which the prices and amounts are applied or paid. Article 7 Amounts of a structural or environmental character and overheads of operational programmes 1. For the amounts referred to in the Annex to Regulation (EC) No 1698/2005, as well as for the amounts relating to measures approved under Regulation (EC) No 1257/1999, for which the payments to beneficiaries are assured by the rural development programmes approved under Regulation (EC) No 1698/2005, the operative event for the exchange rate shall be 1 January of the year in which the decision to grant the aid is taken. However, where, under Community rules, payment of the amounts referred to in the first subparagraph is staggered over several years, the operative event for the exchange rate for each of the annual instalments shall be l January of the year for which the instalment in question is paid. 2. For the lump sums referred to in point 3 of Annex I to Regulation (EC) No 1433/2003, intended to cover overheads specifically related to the operational funds or programmes referred to in Articles 15 and 16 of Regulation (EC) No 2200/96, the operative event for the exchange rate shall be 1 January of the year to which these overheads relate. Article 8 Other amounts and prices For prices or amounts other than those referred to in Articles 1 to 7, or amounts linked to those prices, expressed in euro in Community legislation, or expressed in euro by a tendering procedure, the operative event for the exchange rate shall be the day on which one of the following legal acts occurs: (a) for purchases, when the valid offer has been received or, in the fruit and vegetables sector, when the products are taken over by the storekeeper; (b) for sales, when the valid offer has been received or, in the fruit and vegetables sector, when the operator concerned takes over the products; (c) for withdrawals of products in the fruit and vegetables sector, the day on which the withdrawal takes place; (d) for costs of transport, processing or public storage and for amounts allocated to studies or promotional measures as part of a tendering procedure, the final day for the submission of tenders; (e) for the recording of prices, amounts or tenders on the market, the day in respect of which the price, amount or tender is recorded; (f) for penalties linked to non-compliance with agricultural legislation, the date of the act of the competent authority which establishes the facts; (g) for turnover or amounts relating to production volumes, the start of the reference period laid down by agricultural legislation. Article 9 Payment of advances For advances, the operative event for the exchange rate shall be the operative event applicable to the price or amount to which the advance relates, where this event has occurred by the time the advance is paid, or, in other cases, the date of setting in euro of the advance or, failing that, the date of payment of the advance. The operative event for the exchange rate shall be applied to advances without prejudice to the application to the entire price or amount in question of the operative event for that price or amount. Article 10 Securities For securities, the operative event for the exchange rate shall be the date on which the security is lodged. However, the following exceptions shall apply: (a) for securities relating to advances, the operative event for the exchange rate shall be the operative event as defined for the amount of the advance, where that event has occurred by the time the security is paid; (b) for securities relating to the submission of tenders, the operative event for the exchange rate shall be the day on which the tender is submitted; (c) for securities relating to the performance of tenders, the operative event for the exchange rate shall be the closing date of the invitation to tender. CHAPTER II EXCHANGE RATE Article 11 Determination of the exchange rate When an operative event is fixed under Community legislation, the exchange rate to be used shall be the most recent rate set by the European Central Bank (ECB) prior to the first day of the month in which the operative event occurs. However, in the following cases, the exchange rate to be used shall be: (a) for the cases referred to in Article 1(1) in which the operative event for the exchange rate is the acceptance of the customs declaration, the rate referred to in Article 18(1) of Council Regulation (EEC) No 2913/92 (52); (b) for intervention expenditure incurred in the context of public storage operations, the rate resulting from the application of Article 4(2) of Regulation (EC) No 884/2006; (c) for the minimum beet price referred to in Article 6, in which the operative event for the exchange rate is 1 October, the average rate established by the European Central Bank (ECB) for the month prior to the operative event. CHAPTER III AMENDING AND FINAL PROVISIONS Article 12 Amendment of Regulation (EEC) No 2220/85 Article 12 of Regulation (EEC) No 2220/85 is replaced by the following: Article 12 1. Securities as referred to in Article 1 shall be constituted in euro. 2. Notwithstanding paragraph 1, where the security is accepted in a Member State outside the euro zone, in national currency, the amount of the security in euro shall be converted into that currency in accordance with Article 10 of Commission Regulation (EC) No 1913/2006 (53). The undertaking corresponding to the security and any amount withheld in the event of irregularities or breaches shall remain fixed in euro. Article 13 Amendment of Regulation (EEC) No 3164/89 Article 4 of Regulation (EEC) No 3164/89 is replaced by the following: Article 4 The operative event for the exchange rate applicable to the aid shall be that referred to in Article 2(2) of Commission Regulation (EC) No 1913/2006 (54). Article 14 Amendment of Regulation (EEC) No 3444/90 Article 8 of Regulation (EEC) No 3444/90 is replaced by the following: Article 8 The operative events for the exchange rate applicable to the aid and to the securities shall be those referred to in Articles 2(5) and 10 respectively of Commission Regulation (EC) No 1913/2006 (55). Article 15 Amendment of Regulation (EEC) No 3446/90 Article 8 of Regulation (EEC) No 3446/90 is replaced by the following: Article 8 The operative events for the exchange rate applicable to the aid and to the securities shall be those referred to in Articles 2(5) and 10 respectively of Commission Regulation (EC) No 1913/2006 (56). Article 16 Amendment of Regulation (EEC) No 1722/93 In the second paragraph of Article 6(4) of Regulation (EEC) No 1722/93, the second sentence is replaced by the following: The operative event for the exchange rate applicable to the refund shall be that referred to in Article 2(1) of Commission Regulation (EC) No 1913/2006 (57). Article 17 Amendment of Regulation (EEC) No 1858/93 Article 11 of Regulation (EEC) No 1858/93 is replaced by the following: Article 11 The operative event for the exchange rate applicable to the compensatory aid shall be that referred to in Article 2(6) of Commission Regulation (EC) No 1913/2006 (58). Article 18 Amendment of Regulation (EEC) No 2825/93 Article 6(2) of Regulation (EEC) No 2825/93 is replaced by the following: 2. The rate of the refund shall be that applicable on the day on which the cereals are placed under control. However, as regards the quantities distilled in each of the fiscal distillation periods following that in which the placing under control occurred, the rate shall be that applicable on the first day of each fiscal distillation period concerned. The operative event for the exchange rate applicable to the refund shall be that referred to in Article 1(1) of Commission Regulation (EC) No 1913/2006 (59). Article 19 Amendment of Regulation (EC) No 1905/94 Article 11(8) of Regulation (EC) No 1905/94 is replaced by the following: 8. For the amounts fixed within the framework of the measures referred to in Articles 3, 4 and 5, the operative event for the exchange rate shall be that referred to in Article 2(6) of Commission Regulation (EC) No 1913/2006 (60). Article 20 Amendment of Regulation (EC) No 800/1999 In Article 6, the last subparagraph, and in Article 37(2) of Regulation (EC) No 800/1999, the second subparagraph is replaced by the following: The operative event for the exchange rate applicable to the refund shall be that referred to in Article 1(1) of Commission Regulation (EC) No 1913/2006 (61). Article 21 Amendment of Regulation (EC) No 562/2000 Article 19 of Regulation (EC) No 562/2000 is replaced by the following: Article 19 Exchange rate The operative event for the exchange rate applicable to the amount and to the prices referred to in Article 14 and to the security referred to in Article 12 shall be those referred to in point (a) of Article 8 and in Article 10 respectively of Commission Regulation (EC) No 1913/2006 (62). Article 22 Amendment of Regulation (EC) No 907/2000 Article 13 of Regulation (EC) No 907/2000 is replaced by the following: Article 13 The operative events for the exchange rate applicable to the aid and to the securities shall be those referred to in Articles 2(5) and 10 respectively of Commission Regulation (EC) No 1913/2006 (63). Article 23 Amendment of Regulation (EC) No 1291/2000 The second subparagraph of Article 15(2) of Regulation (EC) No 1291/2000 is deleted. Article 24 Amendment of Regulation (EC) No 245/2001 Article 16 of Regulation (EC) No 245/2001 is replaced by the following: Article 16 Operative event For each period as referred to in Article 6(2), the operative event for the exchange rate for the euro for the purposes of converting the advance and the processing aid for the quantity concerned shall be that referred to in Article 2(6) of Commission Regulation (EC) No 1913/2006 (64). Article 25 Amendment of Regulation (EC) No 2236/2003 Article 20 of Regulation (EC) No 2236/2003 is deleted. Article 26 Amendment of Regulation (EC) No 595/2004 Article 14 of Regulation (EC) No 595/2004 is replaced by the following: Article 14 The operative event for the exchange rate applicable to the payment of the levy referred to in Article 1 of Regulation (EC) No 595/2004 shall be that referred to in Article 5(6) of Commission Regulation (EC) No 1913/2006 (65). Article 27 Amendment of Regulation (EC) No 917/2004 Article 8 of Regulation (EC) No 917/2004 is replaced by the following: Article 8 For the amount referred to in Article 3 the operative event for the exchange rate shall be the same as that referred to in the first subparagraph of Article 7(1) of Commission Regulation (EC) No 1913/2006 (66). Article 28 Amendment of Regulation (EC) No 382/2005 Article 22 of Regulation (EC) No 382/2005 is deleted. Article 29 Amendment of Regulation (EC) No 967/2006 Article 20 of Regulation (EC) No 967/2006 is deleted. Article 30 Repeal Regulations (EEC) Nos 1003/81, 3749/86, 1713/93, 1718/93, 1756/93, 1759/93, 1785/93, 1793/93 and (EC) Nos 3498/93, 2808/98, 594/2004 and 383/2005 are hereby repealed. References to the repealed Regulations shall be construed as references to this Regulation and shall be read in accordance with the correlation table in the Annex to this Regulation. Article 31 Transitional rule in the sugar sector In the case of the conversion of the minimum price for beet referred to in Article 5 of Regulation (EC) No 318/2006 into national currencies in countries outside the euro zone, the arrangements applying in the 2006/07 marketing year shall be those laid down in Article 1 of Regulation (EC) No 1713/93. Article 32 Entry into force This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 349, 24.12.1998, p. 1. (2) OJ L 349, 24.12.1998, p. 36. Regulation as last amended by Regulation (EC) No 1044/2005 (OJ L 172, 5.7.2005, p. 76). (3) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). (4) OJ L 297, 21.11.1996, p. 49. Regulation as last amended by the 2003 Act of Accession. (5) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Commission Regulation (EC) No 386/2004 (OJ L 64, 2.3.2004, p. 25). (6) OJ L 270, 21.10.2003, p. 114. Regulation as amended by Regulation (EC) No 583/2004 (OJ L 91, 30.3.2004, p. 1). (7) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 1405/2006 (OJ L 265, 26.9.2006, p. 1). (8) OJ L 209, 11.8.2005, p. 1. Regulation as amended by Regulation (EC) No 320/2006 (OJ L 58, 28.2.2006, p. 42). (9) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 2165/2005 (OJ L 345, 28.12.2005, p. 1). (10) OJ L 308, 25.11.2005, p. 1. Regulation as last amended by Regulation (EC) No 1474/2006 (OJ L 275, 6.10.2006, p. 44). (11) OJ L 340, 31.12.1999, p. 3. Regulation as last amended by Regulation (EC) No 1558/2006 (OJ L 288, 19.10.2006, p. 21). (12) OJ L 311, 12.12.2000, p. 37. Regulation as last amended by Regulation (EC) No 943/2006 (OJ L 173, 27.6.2006, p. 9). (13) OJ L 279, 11.10.1990, p. 22. Regulation as last amended by Regulation (EC) No 1487/2006 (OJ L 278, 10.10.2006, p. 8). (14) OJ L 94, 31.3.2004, p. 22. Regulation as amended by Regulation (EC) No 1468/2006 (OJ L 274, 5.10.2006, p. 6). (15) OJ L 333, 24.12.1999, p. 11. Regulation as last amended by Regulation (EC) No 1474/2006 (OJ L 275, 6.10.2006, p. 44). (16) OJ L 37, 7.2.2001, p. 100. Regulation as last amended by Regulation (EC) No 2107/2005 (OJ L 337, 22.12.2005, p. 20). (17) OJ L 58, 28.2.2006, p. 1. Regulation as amended by Commission Regulation (EC) No 1585/2006 (OJ L 294, 25.10.2006, p. 19). (18) OJ L 277, 21.10.2005, p. 1. Regulation as amended by Regulation (EC) No 1463/2006 (OJ L 277, 9.10.2006, p. 1). (19) OJ L 160, 26.6.1999, p. 80. (20) OJ L 203, 12.8.2003, p. 25. Regulation as last amended by Regulation (EC) No 576/2006 (OJ L 100, 8.4.2006, p. 4). (21) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (22) OJ L 171, 23.6.2006, p. 35. (23) OJ L 100, 11.4.1981, p. 11. (24) OJ L 348, 10.12.1986, p. 32. (25) OJ L 159, 1.7.1993, p. 94. Regulation as last amended by Regulation (EC) No 1509/2001 (OJ L 200, 25.7.2001, p. 19). (26) OJ L 159, 1.7.1993, p. 103. (27) OJ L 161, 2.7.1993, p. 48. Regulation as last amended by Regulation (EC) No 569/1999 (OJ L 70, 17.3.1999, p. 12). (28) OJ L 161, 2.7.1993, p. 59. (29) OJ L 163, 6.7.1993, p. 9. (30) OJ L 163, 6.7.1993, p. 22. Regulation as last amended by Regulation (EC) No 1410/1999 (OJ L 164, 30.6.1999, p. 53). (31) OJ L 319, 21.12.1993, p. 20. (32) OJ L 94, 31.3.2004, p. 17. (33) OJ L 61, 8.3.2005, p. 20. (34) OJ L 205, 3.8.1985, p. 5. Regulation as last amended by Regulation (EC) No 673/2004 (OJ L 105, 14.4.2004, p. 17). (35) OJ L 307, 24.10.1989, p. 22. Regulation as amended by Regulation (EEC) No 3587/92 (OJ L 364, 12.12.1992, p. 26). (36) OJ L 333, 30.11.1990, p. 22. Regulation as last amended by Regulation (EC) No 851/2003 (OJ L 123, 17.5.2003, p. 7). (37) OJ L 333, 30.11.1990, p. 39. Regulation as last amended by Regulation (EC) No 1641/2001 (OJ L 217, 11.8.2001, p. 3). (38) OJ L 159, 1.7.1993, p. 112. Regulation as last amended by Regulation (EC) No 1950/2005 (OJ L 312, 29.11.2005, p. 18). (39) OJ L 170, 13.7.1993, p. 5. Regulation as last amended by Regulation (EC) No 789/2005 (OJ L 132, 26.5.2005, p. 13). (40) OJ L 258, 16.10.1993, p. 6. Regulation as last amended by Regulation (EC) No 1633/2000 (OJ L 187, 26.7.2000, p. 29). (41) OJ L 194, 29.7.1994, p. 21. Regulation as last amended by Regulation (EC) No 94/2002 (OJ L 17, 19.1.2002, p. 20). (42) OJ L 102, 17.4.1999, p. 11. Regulation as last amended by Regulation (EC) No 671/2004 (OJ L 105, 14.4.2004, p. 5). (43) OJ L 68, 16.3.2000, p. 22. Regulation as last amended by Regulation (EC) No 1067/2005 (OJ L 174, 7.7.2005, p. 60). (44) OJ L 105, 3.5.2000, p. 6. (45) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 410/2006 (OJ L 71, 10.3.2006, p. 7). (46) OJ L 35, 6.2.2001, p. 18. Regulation as last amended by Regulation (EC) No 873/2005 (OJ L 146, 10.6.2005, p. 3). (47) OJ L 339, 24.12.2003, p. 45. Regulation as amended by Regulation (EC) No 1950/2005 (OJ L 312, 29.11.2005, p. 18). (48) OJ L 163, 30.4.2004, p. 83. Regulation as amended by Regulation (EC) No 1484/2004 (OJ L 273, 21.8.2004, p. 5). (49) OJ L 61, 8.3.2005, p. 4. Regulation as amended by Regulation (EC) No 432/2006 (OJ L 79, 16.3.2006, p. 12). (50) OJ L 176, 30.6.2006, p. 22. (51) OJ L 194, 31.7.2000, p. 45. (52) OJ L 302, 19.10.1992, p. 1. (53) OJ L 365, 21.12.2006, p. 52. (54) OJ L 365, 21.12.2006, p. 52. (55) OJ L 365, 21.12.2006, p. 52. (56) OJ L 365, 21.12.2006, p. 52. (57) OJ L 365, 21.12.2006, p. 52. (58) OJ L 365, 21.12.2006, p. 52. (59) OJ L 365, 21.12.2006, p. 52. (60) OJ L 365, 21.12.2006, p. 52. (61) OJ L 365, 21.12.2006, p. 52. (62) OJ L 365, 21.12.2006, p. 52. (63) OJ L 365, 21.12.2006, p. 52. (64) OJ L 365, 21.12.2006, p. 52. (65) OJ L 365, 21.12.2006, p. 52. (66) OJ L 365, 21.12.2006, p. 52. ANNEX CORRELATION TABLE Regulation (EEC) No 1003/81 Article 1 Article 8 Regulation (EEC) No 3749/86 Article 1 Article 8 Regulation (EEC) No 1713/93 Article 1 Article 6 Annex I.I Point (a) of Article 8 Annex I.II Point (b) of Article 8 Annex I.III  Annex I.IV  Annex I.V  Annex I.VI  Annex I.VII  Annex I.VIII  Annex I.IX  Annex I.X  Annex I.XII  Annex I.XIII  Annex I.XIV Article 1 Annex I.XV Article 10 Annex I.XVI  Regulation (EEC) No 1718/93 Article 1 Article 3 Regulation (EEC) No 1756/93 Article 1(1) Article 2(5) Article 1(2) Article 10 Article 1(3) Article 5 Annex, Part B.III.1 Article 5(1) Annex, Part B.III.5.A Article 5(2) Annex, Part C.III.3 Article 5(3) Annex, Part D.4 Article 5(4) Annex, Part D.6 Article 5(5) Regulation (EEC) No 1759/93 Article 1(1) Point (a) of Article 8 Article 1(2), (4), (5), (6) and (7) Article 10 Article 1(3) Point (b) of Article 8 Regulation (EEC) No 1785/93 Article 1 Article 3 Regulation (EEC) No 1793/93 Article 1 Article 3 Regulation (EC) No 3498/93 Article 1 Article 3 Article 2 Article 3 Article 3 Article 2 Regulation (EC) No 2808/98 The present Regulation Article 1 Article 11 Article 2 Article 1(1) Article 3(1) Points (a), (b) and (c) of Article 8 Article 3(2) Article 2(4) Article 3(3) Article 2(5) Article 4(1) Article 3 Article 4(2) Article 7 Article 4(3)  Article 5(1) Point (d) of Article 8 Article 5(2) Point (e) of Article 8 Article 5(3) Article 9 Article 5(4) Article 10 Articles 6 to 15  Regulation (EC) No 594/2004 Article 2 Article 7(2) Article 3(1) Point (c) of Article 8 Article 3(2) Article 7(2) Article 4 Point (c) of Article 8 Article 5(1) Article 1(2) Article 5(2) Article 1(2) Article 5(3) Article 6 Article 1(1) Article 7 Article 2(2) Article 8(1) Point (a) of Article 8 Article 8(2) Article 2(5) Article 8(3) Point (b) of Article 8 Article 8(4) Article 10(b) Article 9 Article 1(1) Article 10 Article 2(2) Regulation (EC) No 383/2005 Article 1 Article 4(1) Article 2(1) Article 4(1) Article 2(2) Article 4(1) Article 2(3) Article 4(2) Article 2(4) Article 4(2) Article 2(5) Article 4(2) Article 2(6) Article 4(3) Article 2(7) Article 4(3)